Citation Nr: 0740323	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
20 percent for narcolepsy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1996 to 
March 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's June 2005 Notice of Disagreement indicates she 
requested a Decision Review Officer (DRO) hearing.  As such 
hearing has not yet been conducted, this matter should be 
REMANDED to schedule the veteran for a DRO hearing.  See 
38 C.F.R. § 3.103(c) (2007).

The Board also notes that the April 2005 VA examination 
report is unclear as to the severity of the veteran's 
narcolepsy and frequency of attacks.  The examination report 
notes that the veteran has suffered from 100 total attacks 
over a two-year period, but averages 60 attacks per month.  
The examination report also notes "[the] symptoms described 
occur intermittently as often as 4 with each occurrence 
lasting for 20 minutes."  The Board observes that 100 
attacks over a two-year period would average to just over 
four attacks per month.  Thus, the Board finds that a new VA 
examination is warranted to determine the severity of the 
veteran's narcolepsy and frequency of attacks.

The veteran's narcolepsy is rated according to 38 C.F.R. § 
4.124a, Diagnostic Code 8108 (2007), which indicates that 
narcolepsy should be rated under Diagnostic Code 8911, the 
rating for petit mal epilepsy.  Petit mal epilepsy is 
evaluated under the general rating formula for minor 
seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  The 
veteran's narcoleptic episodes are analogous to minor 
seizures, because his periods of falling asleep can be 
considered the equivalent of a brief interruption in 
consciousness.  See NOTE (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

The rating criteria for minor seizures focuses on the 
frequency of such seizures (or narcoleptic episodes in this 
case).  Therefore, the VA examination should focus on the 
types of narcoleptic episodes experienced by the veteran, as 
well as the frequency of such episodes.  Additionally, the 
examiner should review any lay testimony regarding the 
frequency of such episodes.  See 38 C.F.R. § 4.121 (2007) 
(the frequency of seizures should be ascertained under the 
ordinary conditions of life and competent, consistent lay 
testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a DRO hearing.  
Appropriate notification should be given 
to the appellant and her representative, 
and such notification should be documented 
and associated with the claims folder.

2.  Schedule the veteran for a 
neurological examination to determine the 
nature and extent of the service-connected 
narcolepsy.  The claims folder, including 
a copy of this REMAND, must be made 
available to the examiner in conjunction 
with the examination.  The examiner should 
indicate that the claims folder was 
reviewed.  Any testing deemed necessary 
should be performed.  The examiner should 
provide a discussion of the frequency and 
severity of the veteran's narcoleptic 
episodes, to include any identified 
seizures.

3. After completion of the above, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



